                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                  Plaintiff,                                     Case No. 18-cv-1931

        v.

EAST WISCONSIN SAVINGS BANK,

                  Defendant.


                      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


        Plaintiff, Tiffany Doberstein, by her counsel, Walcheske & Luzi, LLC, hereby moves the

Court pursuant to FED. R. CIV. P. 56 and CIVIL L.R. 56.1 for summary judgment as follows:

       As to her Second Claim for Relief: “Violation of the FLSA – Unpaid Overtime (Plaintiff on

        behalf of herself and the FLSA Collective (Non-Discretionary Compensation)),” there are no

        genuine issues of material fact and Ms. Doberstein is entitled to judgment as a matter of law.

       As to her Fifth Claim for Relief: “Violation of the WWPCL – Unpaid Overtime (Plaintiff on

        behalf of herself and the Wisconsin Class (Non-Discretionary Compensation)),” there are no

        genuine issues of material fact and Ms. Doberstein and a putative class consisting of all other

        hourly-paid, non-exempt employees who are or have been employed by Defendant within two

        (2) years immediately prior to the filing of the Complaint (ECF No. 1) and who received non-

        discretionary forms of compensation in addition to regular wages that were not included in

        their regular rates of pay for overtime calculation purposes, are entitled to judgment as a matter

        of law.



         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 1 of 2 Document 14
       This Motion is supported by Plaintiff’s Omnibus Brief in Support of Motions, Plaintiff’s

Proposed Findings of Fact in Support of Her Motion for Summary Judgment, and the Declaration of

David M. Potteiger.

       Dated this 11th day of July, 2019

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                      .
                                                    s/ David M. Potteiger
                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   David M. Potteiger, State Bar No. 1067009

WALCHESKE & LUZI, LLC
15850 West Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




                                              2

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 2 of 2 Document 14
